Citation Nr: 1208064	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  04-20 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for service-connected intervertebral disc syndrome (IVDS) of the lumbar spine with bilateral lower extremity radiculopathy (hereinafter, spine disability).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Board subsequently remanded the case for further development in September 2007 and January 2010.  That development was completed by the Appeals Management Center (AMC), and the case been returned to the Board for appellate review.

The the issue of entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected IVDS of the lumbar spine with bilateral lower extremity radiculopathy, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See statements from the Veteran dated in December 2007 and August 2011.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required concerning the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The Board remanded the Veteran's claim in September 2007 to, in part, afford the Veteran a VA examination to assess the nature and severity of the orthopedic and neurological manifestations of his service-connected spine disability and to obtain an opinion concerning whether his service-connected spine disability rendered him unemployable.  The Veteran was afforded such an examination in August 2009, and the report has been associated with the Veteran's VA claims file.  

The Veteran has asserted in an August 2011 statement that his service-connected spine disorder has worsened since his last examination, necessitating further treatment, procedures and surgery.  See an August 2011 statement from the Veteran.  The Veteran also submitted two completed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA may obtain private treatment records.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Further, as the Veteran's TDIU claim is partly reliant upon the evaluation assigned for his service-connected spine disability, the Board observes that the Veteran's TDIU claim is inextricably intertwined with the increased evaluation claim which is being remanded by the Board.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Essentially, the RO/AMC's decision regarding his increased evaluation claim may affect the outcome and procedural posture of the Veteran's TDIU claim.  Accordingly, the RO/AMC is reminded that the Veteran's increased evaluation claim must be readjudicated prior to the development of the Veteran's TDIU claim.  

Moreover, the Board concludes that the August 2009 VA examiner's opinion concerning the Veteran's TDIU claim is inadequate for the purposes of this decision.  After a review of the Veteran's complete VA claims file and a physical examination of and interview with the Veteran, the VA examiner stated, "[The] Veteran would be unlikely to obtain employment in heating and air conditioning at his age, despite his [service-connected] condition.  If motivated to do so, he would only be able to do sedentary work due to his [service-connected] condition."  See the August 2009 VA examination report.  

There are two problems with this opinion.  First, it is restricted to a specific type of employment.  While past experience is a factor to be considered, the question is not whether the Veteran could perform his past work, but whether he could follow any substantially gainful employment.  38 C.F.R. § 3.340(a).  Secondly, the opinion considers the Veteran's age and the regulation provides that the determination must be made without regard to advancing age.  38 C.F.R. § 3.341.  

VA regulations specifically state that, while consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, consideration should not be given to the Veteran's age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board concludes that another opinion must be sought concerning whether the Veteran's service-connected spine disability results in an inability to maintain a substantially gainful occupation.

Further, as noted above, the Veteran has asserted that there are outstanding private treatment records which may be pertinent to his claim.  See the August 2011 statement from the Veteran.  Specifically, the Veteran has submitted two completed VA Form 21-4142's so that VA may obtain private treatment records from C.C., M.D., and K.M.S., M.D.; however, it does not appear that the RO or AMC has attempted to obtain updated treatment records from these physicians.  The Board concludes that these records should be obtained and associated with the Veteran's VA claims file.  Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).  

The Board also notes that the most recent VA treatment records associated with the Veteran's VA claims file are dated in July 2004.  Upon remand, the RO/AMC should attempt to obtain all records of VA treatment dated from July 2004 to the present.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must contact the Veteran and request that he identify all non-VA health care providers that have treated him for his service-connected spine disability.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

Even if the Veteran fails to respond to this request, the RO/AMC must attempt to obtain treatment records from C.C., M.D., and K.M.S., M.D., as per the Veteran's August 2011 releases.  

2.  The RO/AMC must obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's service-connected spine disability dated from July 2004 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

3.  The RO/AMC must complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.  

4.  Thereafter, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations (neurologic and orthopedic) of his service-connected spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to specifically include neurological testing.  The VA examiner must perform EMG and NCS testing.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected spine disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, to include the range of motion of the spine in degrees, neurological manifestations and the occurrence and total duration of any incapacitating episodes.  The examiner should also identify all neurological manifestations of the disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner should comment on the effect of the Veteran's service-connected disability (currently IVDS of the lumbar spine with bilateral lower extremity radiculopathy) on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disability is of such severity to result in unemployability.  In so doing, the examiner should consider the Veteran's acquired skills from his previous occupations.  

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  The RO/AMC is reminded that consideration of referral of the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 4.16(b) must be contemplated.  Thereafter, the Veteran must be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



